DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species 1 (Fig 2) in the reply filed on 13 July 2022 is acknowledged.  
The traversal is on the ground(s) that Applicant believes there is not appreciable search burden since the Species contain overlapping subject matter that are classified in the same classes.  
This is not found persuasive because search burden is not solely based on classification. Search burden is also established where the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries), and/or where the prior art applicable to one invention would not likely be applicable to another invention. Because of the various mutually exclusive features of the different species, different search queries are required (e.g. including/excluding hexagonal or circular features; including/excluding integral mounting versus threaded mounting; etc.; compare Species 1-4, Figs 2, 4-6). Note, the number of references in each class/subclass continually increases over time such that searches of entire classes/subclasses is often not achievable in the given amount of time for each case. As such, modern search strategies involve extensive text limiting and subclass cross-limited/combination searching, which are specific to the features of each invention. Furthermore, the prior art applicable to at least one of the species would not likely be applicable to at least another one of the species. For example, the prior art applicable to a Species with hexagonal protruding flanges (e.g., Species 1, Fig 2) is not likely applicable to the Species of Fig 6 having only two flat faces 138 for tool engagement on the cylindrical body (and vice versa).  Similarly, a prior art reference applicable to a Species with integral mounting features (e.g. Species 2, Fig 4)  may not likely be applicable to a Species with threaded mounting features (e.g. Species 1 and 3, Figs 2 and 5).
The requirement is still deemed proper and is therefore made FINAL.
Applicant alleges in Response/Remarks filed  13 July 2022 that all the claims 1-20 read on the elected Species 1 of Fig 2. 
However, at least claims 7 and 18 are drawn to at least one of non-elected species 2 and 4 by claiming “the monolithic hollow cylinder comprises the mounting flange” such that the mounting flange is monolithic, or integral, with the hollow cylinder. 
Therefore, claims 7 and 18 are hereby withdrawn. 

Claim Objections
Claims are objected to because of the following informalities: 
cl.1 and 12: “the igniter, the” is believed to be in error for --the igniter assembly, the--
cl.12: “connected in the” is believed to be in error for --connected with the
cl.13-17 and 19-20: “The spark plug assembly of claim” is believed to be in error for --The turbomachine of claim--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 13-17 and 19-20, the limitations refer to various components (e.g. “the spark plug assembly”, “the monolithic hollow cylinder”, etc.) of the spark plug assemblies in the singular, while claim 12 recites “a plurality of spark plug assemblies”. Thus, it is unclear whether these claims apply to a single one of the spark plug assemblies, all of the spark plug assemblies, or a new and different spark plug assembly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, and 10-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sutcu 9140193, interpretation A (hereinafter SutcuA).
Regarding claim 1,  SutcuA teaches a spark plug assembly (10) for use in a turbomachine (gas turbine engine, Title), the spark plug assembly comprising: 

    PNG
    media_image1.png
    388
    1607
    media_image1.png
    Greyscale

a monolithic hollow cylinder (22) extending along a longitudinal axis (Fig 2 above) between a first end (Fig 2 above) and a second end (Fig 2 above), 
the monolithic hollow cylinder comprising a sidewall (Fig 2 above) defining an interior (Fig 2 above), 
a first end wall (Fig 2 above) defining a first end opening (Fig 2 above) at the first end (Fig 2), and 
a second end opening (Fig 2 above) at the second end (Fig 2); 
an igniter assembly (incl.12) extending along the longitudinal axis into the interior through the first end opening and from the interior through the second end opening (Fig 2); and 
a piston (28, 20) surrounding the igniter (Fig 2), the piston disposed within the interior and extending from the interior along the longitudinal axis through the second end opening (Fig 2).
Regarding claim 3, SutcuA teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image2.png
    388
    1478
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    529
    925
    media_image3.png
    Greyscale

SutcuA further teaches the monolithic hollow cylinder further comprises a mount protrusion (Figs 2-3 above) extending from the sidewall (Figs 2-3).
Regarding claim 4, SutcuA teaches all the limitations of the claimed invention as discussed above. SutcuA further teaches the mount protrusion is hexagonal (Fig 3).
Regarding claim 10, SutcuA teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image4.png
    388
    1478
    media_image4.png
    Greyscale

SutcuA further teaches a diameter of the first end opening is less than a diameter of the second end opening (Fig 2 above).
Regarding claim 11, SutcuA teaches all the limitations of the claimed invention as discussed above. SutcuA further teaches no tie-rods, nuts, or washers are utilized in the spark plug assembly (Fig 2 not comprising any nuts, tie-rods or washers).


Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sutcu, interpretation B (hereinafter SutcuB).
Regarding claim 1, SutcuB teaches a spark plug assembly (10, Fig 2) for use in a turbomachine (gas turbine engine, Title), the spark plug assembly comprising: 

    PNG
    media_image5.png
    388
    1607
    media_image5.png
    Greyscale

a monolithic hollow cylinder (14) extending along a longitudinal axis (Fig 2 above) between a first end (Fig 2 above) and a second end (Fig 2 above), 
the monolithic hollow cylinder comprising a sidewall (Fig 2 above) defining an interior (Fig 2 above), 
a first end wall (Fig 2 above) defining a first end opening (Fig 2 above) at the first end (Fig 2), and 
a second end opening (Fig 2 above) at the second end (Fig 2); 
an igniter assembly (incl. 12) extending along the longitudinal axis into the interior through the first end opening and from the interior through the second end opening (Fig 2); and 
a piston (20, 28) surrounding the igniter (Fig 2), the piston disposed within the interior and extending from the interior along the longitudinal axis through the second end opening (Fig 2).
Regarding claim 3, SutcuB teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image6.png
    388
    1478
    media_image6.png
    Greyscale

SutcuB further teaches the monolithic hollow cylinder further comprises a mount protrusion (Fig 2 above) extending from the sidewall (Fig 2).
Regarding claim 11, SutcuB teaches all the limitations of the claimed invention as discussed above. SutcuB further teaches no tie-rods, nuts, or washers are utilized in the spark plug assembly (Fig 2 not comprising any nuts, tie-rods or washers).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over SutcuA in view of Martinez 20150040575.
Regarding claim 9, SutcuA teaches all the limitations of the claimed invention as discussed above. SutcuA does not teach the monolithic hollow cylinder is formed from a metal..
However, Martinez teaches a spark plug assembly (200 having shared features with 126, [0037]; Figs 2, 6) for a gas turbine engine (10) combustor (18), the spark plug assembly comprising a monolithic hollow cylinder portion (128) that further comprises a fin array (202, 204; [0030, 37]) extending from a sidewall of the hollow cylinder portion (Fig 6), the fins being integrally formed with the hollow cylinder portion ([0030]) and the material of the fins (and thus the hollow cylinder portion) being a heat conductive metallic material ([0036]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add heat dissipating fins to the cylinder of SutcuA’s spark assembly, as taught by Martinez, in order to dissipate heat from the combustor, thereby mitigating overheating, fatigue, and decrease lifetime caused by such overheating and fatigue (Martinez, [0003-4, 0035-37]). 

Claims 12, 14-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SutcuA in view of Pireyre 9982603.
Regarding claim 12, SutcuA teaches a turbomachine (gas turbine engine, Title), comprising: 
a compressor section (to generate the compressed air for the combustor, Col.1 ll.22-24); 
a combustor section (13; Col.2 ll.34-38); 
a turbine section (required by definition in a gas turbine); and 
a spark plug assembly (10) connected in the combustor section (Col.2 ll.36-38) the spark plug assembly comprising: 

    PNG
    media_image7.png
    388
    1607
    media_image7.png
    Greyscale

a monolithic hollow cylinder (22) extending along a longitudinal axis (Fig 2 above) between a first end (Fig 2 above) and a second end (Fig 2 above), 
the monolithic hollow cylinder comprising a sidewall (Fig 2 above) defining an interior (Fig 2 above), 
a first end wall (Fig 2 above) defining a first end opening (Fig 2 above) at the first end (Fig 2), and 
a second end opening (Fig 2 above) at the second end (Fig 2); 
an igniter assembly (incl. 12) extending along the longitudinal axis into the interior through the first end opening and from the interior through the second end opening (Fig 2); and 
a piston (28, 20) surrounding the igniter (Fig 2), the piston disposed within the interior and extending from the interior along the longitudinal axis through the second end opening (Fig 2).
SutcuA does not teach a plurality of the spark plug assemblies. 
However, Pireyre teaches that several sparkplugs may be used in a gas turbine combustor, distributed circumferentially. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of spark plugs instead of one spark plug, because it has been held that mere duplication of essential working parts of a device for amplified effect is an obvious extension of prior art teachings, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04 VI B, the amplified effect being additional points of ignition with advantageous distribution (Pireyre, Col.1 l.64 - Col.2 l.1), e.g. for uniform combustion. 
Regarding claim 14, SutcuA in view of Pireyre teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image8.png
    388
    1478
    media_image8.png
    Greyscale


    PNG
    media_image3.png
    529
    925
    media_image3.png
    Greyscale

SutcuA further teaches the monolithic hollow cylinder further comprises a mount protrusion (Figs 2-3 above) extending from the sidewall (Figs 2-3).
Regarding claim 15, SutcuA in view of Pireyre  teaches all the limitations of the claimed invention as discussed above. SutcuA further teaches the mount protrusion is hexagonal (Fig 3).
Regarding claim 20, SutcuA in view of Pireyre teaches all the limitations of the claimed invention as discussed above. SutcuA further teaches no tie-rods, nuts, or washers are utilized in the spark plug assembly (Fig 2 not comprising any nuts, tie-rods or washers).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over SutcuB in view of Martinez.
Regarding claim 2, SutcuB teaches all the limitations of the claimed invention as discussed above. SutcuB does not teach the monolithic hollow cylinder further comprises a fin array extending from the sidewall, the fin array comprising a plurality of fins.
However, Martinez teaches a spark plug assembly (200 having shared features with 126, [0037]; Figs 2, 6) for a gas turbine engine (10) combustor (18), the spark plug assembly comprising a monolithic hollow cylinder portion (128) that further comprises a fin array (202; [0030, 37]) extending from a sidewall of the hollow cylinder portion (Fig 6), the fin array comprising a plurality of fins (204). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add heat dissipating fins to the cylinder of SutcuB’s spark assembly, as taught by Martinez, in order to dissipate heat from the combustor, thereby mitigating overheating, fatigue, and decrease lifetime caused by such overheating and fatigue (Martinez, [0003-4, 0035]). 

Claims 5-6, 8, 12, 14, 16-17, and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over SutcuB in view of Pireyre.
Regarding claim 5, SutcuB teaches all the limitations of the claimed invention as discussed above. SutcuB further teaches the second end being coupled with the combustor (13; Fig 2). 
SutcuB does not teach a mounting flange disposed at the second end.
However, Pireyre teaches coupling a spark plug assembly (15, 150; Col.5 ll.23-25) to a combustor (290 at least partially defined by wall 9, 90) via a mounting flange (190) disposed in a fixing structure (200) to secure the spark plug assembly while enabling a degree of freedom of movement to accommodate “the fairly varied inter-compartment movements that may occur in the area in question here, as a function of the operation conditions” (Col.6 ll.2-9, 29-40). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nondescript mounting of the sparkplug to the combustor in SutcuB to use the threaded mounting arrangement of Pireyre, in order to  secure the spark plug assembly while enabling a degree of freedom of movement to accommodate “the fairly varied inter-compartment movements that may occur in the area in question here, as a function of the operation conditions” (Pireyre, Col.6 ll.2-9, 29-40). 
Regarding claim 6, SutcuB in view of Pireyre teaches all the limitations of the claimed invention as discussed above. SutcuB in view of Pireyre as discussed so far, does not teach the mounting flange comprises an internal thread which engages an external thread of the monolithic hollow cylinder.
However, Pireyre further teaches the mounting flange comprises an internal thread (103) which engages an external thread (105) of the hollow cylinder (Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting of the sparkplug to the combustor in SutcuB in view of Pireyre to use the threaded mounting arrangement of Pireyre, in order to  secure the spark plug assembly while enabling a degree of freedom of movement to accommodate “the fairly varied inter-compartment movements that may occur in the area in question here, as a function of the operation conditions” (Pireyre, Col.6 ll.2-9, 29-40). 
Regarding claim 8, SutcuB teaches all the limitations of the claimed invention as discussed above. SutcuB further teaches the second end being coupled with the combustor (13; Fig 2). 
SutcuB does not teach the sidewall comprises an exterior thread at the second end..
However, Pireyre teaches coupling a spark plug assembly (15, 150; Col.5 ll.23-25) to a combustor (290 at least partially defined by wall 9, 90), the spark plug assembly comprising a cylindrical sidewall (Fig 2) with an exterior thread (105) at one end (near the combustor), the exterior thread coupled to the combustor via a threaded mounting flange (190) disposed in a fixing structure (200) to secure the spark plug assembly while enabling a degree of freedom of movement to accommodate “the fairly varied inter-compartment movements that may occur in the area in question here, as a function of the operation conditions” (Col.6 ll.2-9, 29-40). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nondescript mounting of the sparkplug to the combustor in SutcuB to use the threaded mounting arrangement of Pireyre, in order to  secure the spark plug assembly while enabling a degree of freedom of movement to accommodate “the fairly varied inter-compartment movements that may occur in the area in question here, as a function of the operation conditions” (Pireyre, Col.6 ll.2-9, 29-40). 
Regarding claim 12, SutcuB teaches a turbomachine (gas turbine engine, Title), comprising: 
a compressor section (to generate the compressed air for the combustor, Col.1 ll.22-24); 
a combustor section (13; Col.2 ll.34-38); 
a turbine section (required by definition in a gas turbine); and 
a spark plug assembly (10) connected in the combustor section (Col.2 ll.36-38) the spark plug assembly comprising:  

    PNG
    media_image9.png
    388
    1607
    media_image9.png
    Greyscale

a monolithic hollow cylinder (14) extending along a longitudinal axis (Fig 2 above) between a first end (Fig 2 above) and a second end (Fig 2 above), 
the monolithic hollow cylinder comprising a sidewall (Fig 2 above) defining an interior (Fig 2 above), 
a first end wall (Fig 2 above) defining a first end opening (Fig 2 above) at the first end (Fig 2), and 
a second end opening (Fig 2 above) at the second end (Fig 2); 
an igniter assembly (incl. 12) extending along the longitudinal axis into the interior through the first end opening and from the interior through the second end opening (Fig 2); and 
a piston (20, 28) surrounding the igniter (Fig 2), the piston disposed within the interior and extending from the interior along the longitudinal axis through the second end opening (Fig 2).
SutcuB does not teach a plurality of the spark plug assemblies. 
However, Pireyre teaches that several sparkplugs may be used in a gas turbine combustor, distributed circumferentially. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of spark plugs instead of one spark plug, because it has been held that mere duplication of essential working parts of a device for amplified effect is an obvious extension of prior art teachings, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04 VI B, the amplified effect being additional points of ignition with advantageous distribution (Pireyre, Col.1 l.64 - Col.2 l.1), e.g. for uniform combustion.  
Regarding claim 14, SutcuB in view of Pireyre teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image10.png
    388
    1478
    media_image10.png
    Greyscale

SutcuB further teaches the monolithic hollow cylinder further comprises a mount protrusion (Fig 2 above) extending from the sidewall (Fig 2).
Regarding claim 16, SutcuB in view of Pireyre teaches all the limitations of the claimed invention as discussed above. SutcuB further teaches the second end being coupled with the combustor (13; Fig 2). 
SutcuB in view of Pireyre as discussed so far, does not teach a mounting flange disposed at the second end.
However, Pireyre further teaches coupling a spark plug assembly (15, 150; Col.5 ll.23-25) to a combustor (290 at least partially defined by wall 9, 90) via a mounting flange (190) disposed in a fixing structure (200) to secure the spark plug assembly while enabling a degree of freedom of movement to accommodate “the fairly varied inter-compartment movements that may occur in the area in question here, as a function of the operation conditions” (Col.6 ll.2-9, 29-40). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nondescript mounting of the sparkplug to the combustor in SutcuB to use the threaded mounting arrangement of Pireyre, in order to  secure the spark plug assembly while enabling a degree of freedom of movement to accommodate “the fairly varied inter-compartment movements that may occur in the area in question here, as a function of the operation conditions” (Pireyre, Col.6 ll.2-9, 29-40). 
Regarding claim 17, SutcuB in view of Pireyre teaches all the limitations of the claimed invention as discussed above. SutcuB in view of Pireyre as discussed so far, does not teach the mounting flange comprises an internal thread which engages an external thread of the monolithic hollow cylinder.
However, Pireyre further teaches the mounting flange comprises an internal thread (103) which engages an external thread (105) of the hollow cylinder (Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting of the sparkplug to the combustor in SutcuB in view of Pireyre to use the threaded mounting arrangement of Pireyre, in order to  secure the spark plug assembly while enabling a degree of freedom of movement to accommodate “the fairly varied inter-compartment movements that may occur in the area in question here, as a function of the operation conditions” (Pireyre, Col.6 ll.2-9, 29-40). 
Regarding claim 19, SutcuB in view of Pireyre teaches all the limitations of the claimed invention as discussed above. SutcuB further teaches the second end being coupled with the combustor (13; Fig 2). 
SutcuB in view of Pireyre as discussed so far, does not teach the sidewall comprises an exterior thread at the second end..
However, Pireyre teaches coupling a spark plug assembly (15, 150; Col.5 ll.23-25) to a combustor (290 at least partially defined by wall 9, 90), the spark plug assembly comprising a cylindrical sidewall (Fig 2) with an exterior thread (105) at one end (near the combustor), the exterior thread coupled to the combustor via a threaded mounting flange (190) disposed in a fixing structure (200) to secure the spark plug assembly while enabling a degree of freedom of movement to accommodate “the fairly varied inter-compartment movements that may occur in the area in question here, as a function of the operation conditions” (Col.6 ll.2-9, 29-40). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nondescript mounting of the sparkplug to the combustor in SutcuB in view of Pireyre to use the threaded mounting arrangement of Pireyre, in order to  secure the spark plug assembly while enabling a degree of freedom of movement to accommodate “the fairly varied inter-compartment movements that may occur in the area in question here, as a function of the operation conditions” (Pireyre, Col.6 ll.2-9, 29-40). 
Regarding claim 20, SutcuB in view of Pireyre teaches all the limitations of the claimed invention as discussed above. SutcuB further teaches no tie-rods, nuts, or washers are utilized in the spark plug assembly (Fig 2 not comprising any nuts, tie-rods or washers).

Claim 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over SutcuB in view of Pireyre, and further in view of Martinez.
Regarding claim 13, SutcuB in view of Pireyre teaches all the limitations of the claimed invention as discussed above. SutcuB in view of Pireyre as discussed so far, does not teach the monolithic hollow cylinder further comprises a fin array extending from the sidewall, the fin array comprising a plurality of fins.
However, Martinez teaches a spark plug assembly (200 having shared features with 126, [0037]; Figs 2, 6) for a gas turbine engine (10) combustor (18), the spark plug assembly comprising a monolithic hollow cylinder portion (128) that further comprises a fin array (202; [0030, 37]) extending from a sidewall of the hollow cylinder portion (Fig 6), the fin array comprising a plurality of fins (204). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add heat dissipating fins to the spark plug assembly cylinder of SutcuB in view of Pireyre, as taught by Martinez, in order to dissipate heat from the combustor, thereby mitigating overheating, fatigue, and decrease lifetime caused by such overheating and fatigue (Martinez, [0003-4, 0035]).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 1000-1600 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741